MORROW, P. J.
The appeal is from a judgment making final the judgment nisi forfeiting an appeal bond. This is a companion case to Gould et al. v. State (No. 7256) reported in 252 S. W. 772, and to Gould et al. v. State (No. 7258) 254 S. W. 1118, recently decided, but not yet [officially] reported. The facts of the cases are so nearly identical that the legal questions are the same. The companion cases wefe afiirmed. Upon the authority of them, a similar disposition is made of the present appeal. The judgment is afiirmed.